The plaintiff, Coralie May Cotton, instituted suit in the Seventeenth district court for the parish of Terrebonne against Jasper K. Wright, her husband, for separation from bed and board, on the ground of cruel treatment and excesses, and also for alimony in the sum of $200 per month for the support of herself and minor children pendente lite.
In opposing the rule for alimony, defendant filed a motion to strike out, exceptions to the rule, and answer to the rule. Defendant also filed an exception of no cause of action to plaintiff's petition, and an exception to the jurisdiction of the court to order defendant to pay alimony.
The rule was taken up and tried on the exceptions filed by defendant, and on the merits and evidence adduced. Judgment was rendered March 12, 1937, overruling and dismissing the exceptions, and ordering defendant to pay to plaintiff alimony in the sum of $19.85 per week for the support and maintenance of herself and of her minor children, to be computed from February 8, 1937, until the further orders of the court.
It was further ordered in this judgment that the sum of alimony which had accrued since February 8, 1937, shall be paid by March 19, 1937, and that thereafter alimony *Page 267 
in the sum of $19.85 shall be paid to the plaintiff in rule weekly.
In other words, the defendant had to pay the accrued alimony on March 19, 1937, or go to jail, and he had to continue to pay the future alimony weekly, or go to jail.
Relator applied for a suspensive appeal from this judgment, which was refused by respondent judge, the Hon. Herbert B. Butler, judge of the Seventeenth judicial district court for the parish of Terrebonne. Thereupon, relator, after due notice, applied to this court for writs of certiorari, prohibition, and mandamus.
This court has repeatedly held that, under articles 575 and 580 of the Code of Practice, a judgment for alimony pendente lite may be appealed from suspensively. This is no longer an open question but is the settled jurisprudence on this subject. Weyand v. Weyand, 169 La. 390, 125 So. 282; Ramos v. Ramos, 173 La. 407,137 So. 196; Demerell v. Gerlinger, 183 La. 704, 164 So. 633.
It is therefore ordered that the alternative writ issued herein be made peremptory, and that Hon. Robert B. Butler, judge of the Seventeenth district court for the parish of Terrebonne, be, and he is hereby, ordered to grant to relator, Jasper K. Wright, a suspensive appeal from the judgment ordering him to pay alimony to the plaintiff herein.